Citation Nr: 0631499	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
residuals of a back injury, bilateral foot disorder, and 
sinusitis.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2006, the veteran testified at a Travel Board 
hearing before the undersigned.  At the time of this 
hearing, the veteran identified additional medical evidence 
for the Board's consideration in the adjudication of his 
claims and provided a written waiver of initial RO 
consideration of this evidence prior to Board review.  Thus, 
Board consideration of this evidence is proper at this time.  
See 38 C.F.R. § 20.1304.

The issue of entitlement to an initial compensable rating 
for hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a July 1975 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
residuals of a back injury, foot condition, and sinusitis.  
The veteran was notified of this decision but he did not 
enter an appeal.

2.  Evidence received since the July 1975 rating decision is 
cumulative and redundant of evidence previously of record, 
does not relate to an unestablished fact necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims.




CONCLUSIONS OF LAW

1.  The July 1975 rating decision which denied the veteran's 
claims of entitlement to service connection for residuals of 
a back injury, foot disorder, and sinusitis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to 
reopen the claims of entitlement to service connection for 
residuals of a back injury, foot disorder, and sinusitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the record since the July 1975 final 
rating decision consists of post service VA and private 
treatment reports and the veteran's hearing testimony.  This 
evidence reflects that, upon medical examination in October 
1965, the veteran reported no history of back trouble, foot 
trouble or painful feet, and he indicated that he had 
experienced a sinus infection in 1965.  The October 1965 
report of medical examination reflects findings of normal 
spine, feet, and nose.  

The first post service evidence of back impairment is a 
January 1967 treatment report which notes that the veteran 
complained of back pain and reported that he had no previous 
history of back trouble.  Post service VA and private 
treatment records reflect that the veteran has continued to 
seek treatment for back complaints from January 1967 to the 
present.  In addition, it is noted that this extremity was 
found to be essentially normal upon X-ray examination until 
February 1976, when minimal narrowing was noted at L5-S1 
interspace. 

During his June 2006 Travel Board hearing, the veteran 
recalled that he sustained a back injury during service as a 
result of riding in the back of a two and a half ton vehicle 
while service in Korea.  He also testified that his back 
pain reappeared after his discharge from service and during 
his employment with Douglas Aircraft, at which time he 
routinely lifted fifty to one hundred pound objects.  The 
veteran stated that he subsequently reinjured his back in 
1974 while employed in the construction industry.  This 
injury resulted in ruptured discs and he has experienced 
daily back pain since this incident.  

The first post service evidence of foot complaints is a June 
1969 report of private treatment which reflects that the 
veteran sought treatment for a one month history of left 
foot pain.  VA outpatient treatment records reflect 
treatment for left foot complaints and findings of left heel 
pain and chronic plantar fascitis, left foot.  There is no 
medical evidence of current right foot impairment and the 
evidence does not show that the veteran has sought treatment 
for right foot complaints.  

During his June 2006 Travel Board hearing, the veteran 
testified that, although he experiences bilateral foot 
discomfort, the impairment is distinctly in his left foot.  
He recalled that the left foot problem he currently 
experiences, arch pain, is identical to the left foot 
problem he experienced in service.  He also testified that 
he did not seek treatment for foot complaints upon discharge 
until quite a few years afterwards.  

Aside from a history of sinusitis provided by the veteran, 
which is noted upon his discharge from service and in his 
post service treatment records, there is no record of 
treatment for such complaints during service or after 
discharge and there is no evidence of a currently diagnosed 
sinus disorder.  Moreover, during his Travel Board hearing, 
the veteran testified that his sinuses have not presented 
that much of a problem.  He reported that he currently wakes 
up with a runny nose, blows his nose three times, and he is 
fine for the rest of the day.  

The Board finds that the additional evidence received in 
connection with the veteran's back, foot, and sinus claims 
is "new" in the sense that it was not previously before 
agency decision makers.  The Board finds, however, that this 
evidence is not "material" for purposes of reopening the 
claims for service connection.  None of the newly submitted 
medical records establish that the veteran currently 
experiences symptoms of back, foot, or sinus impairment 
which were incurred in or aggravated during his period of 
active duty service from February 1962 to February 1965.  
Moreover, although there is medical evidence of current back 
and left foot disorders, the newly submitted evidence does 
not clearly show that the veteran presently experiences 
sinus impairment or a right foot disorder.  

The Board finds that the post-service medical evidence 
reflects that the veteran did not seek treatment for back 
impairment until two years after service, for left foot 
complaints until four years after service, and that he has 
no current right foot or sinus disorder.  This evidence does 
not show that the veteran has back, foot, or sinus disorders 
which were incurred in or aggravated by active duty service, 
the basis of the July 1975 rating decision denying service 
connection for these claims.  Accordingly, the post-service 
medical evidence consists of negative evidence which goes 
against the veteran's claims to reopen, providing no basis 
to reopen the claims.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently experiences back, feet, and sinus 
disorders as a result of his period of active duty service.  
However, as a layperson, without the appropriate medical 
training and expertise, the veteran is not qualified to 
offer an opinion as to whether there exists a causal 
relationship between his present symptoms and any incident 
of his military service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Under these circumstances, the Board must conclude that the 
requirements to reopen the claims for service connection for 
back, foot, and sinus disorders have not been met and the 
RO's denial of service connection for these disorders 
remains final.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in March 2003 and 
April 2003 and provided to the veteran prior to the July 
2003 rating decision, the RO provided the veteran timely 
notice of the evidence needed to substantiate his claims, 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining, what information or 
evidence the veteran was responsible for providing, and 
essentially ask the veteran to provide all relevant evidence 
in his possession.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004); See also Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by 
relying on various postdecisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant.)  Furthermore, the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, upon examining the various 
predecisional communications, the Board finds that the RO 
has provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Moreover, from the date of receipt of the veteran's claim, 
in November 2002, to the present, the veteran has been 
provided with detailed information on numerous occasions 
advising them of the criteria necessary to substantiate his 
claims and the reasons his claims were denied.  
Specifically, in addition to the letters provided in March 
2003 and April 2003, the veteran was also provided with a 
statement of the case in September 2003 and, in December 
2003, he was provided with another letter which advised him 
of what was needed to substantiate his claims, his 
responsibilities, and the actions VA would take on his 
behalf.  Thereafter, his claims were readjudicated in a May 
2004 supplemental statement of the case which, once again, 
detailed the requirements for substantiating the veteran's 
claims.  Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.)  Accordingly, the Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.

In the present appeal, it is noted that, in March 2003 and 
April 2003, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims.  However, the veteran did not receive notice of 
what type of information and evidence was needed to 
establish an effective date or increased rating for any 
award based on his claims prior to the July 2003 rating 
decision.  Thereafter, by way of the June 2003 rating 
decision (which initially granted service connection for 
hemorrhoids), September 2003 statement of the case, December 
2003 letter, and May 2004 supplemental statement of the 
case, the veteran was generally provided with notice of what 
type of information and evidence was needed to substantiate 
his claims.  Moreover, by a March 2006 letter from the RO, 
the veteran was specifically advised of what type of 
information and evidence was needed to substantiate any 
claims for an increased rating as well as the requirements 
for establishing an effective date.  He has not claimed 
entitlement to an earlier effective date and he has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  Thus, 
any error is found to be harmless error.

In regard to the application to reopen the claims of service 
connection, given that new and material evidence has not 
been received, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  This is especially so given that 
the Board does not have jurisdiction to act further with 
respect to these claims, at least not until new and material 
evidence is received.  Barnett, supra.  Specific 
notifications are required regarding the bases for the 
previous denials and of what would constitute new and 
material evidence in the context of the previous denials.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Through 
notice letters, the rating decision, and the statement of 
the case, the veteran was told of the bases of the prior 
denial and what is required to reopen.  Specifically, it is 
noted that the March 2003, April 2003, and December 2003 
letters notified the veteran of the type of evidence which 
is considered new and material evidence.  

With respect to the duty to assist, the RO has obtained the 
veteran's service and VA medical records, he was afforded a 
hearing before the undersigned Veterans Law Judge, and he 
has submitted lay evidence in the form of his written 
communications.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that 
such an additional attempt, in light of the extensive 
efforts already performed in this case, can not be 
justified.  The record, as a whole, is found to undermine 
the veteran's many claims.  Thus, there being no other 
indication or allegation that additional relevant evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

As no new and material evidence has been received, the 
claims for service connection for residuals of a back 
injury, bilateral foot disorder, and sinusitis are not 
reopened.  The appeal as to these issues is denied.


REMAND

With respect to the issue of entitlement to a compensable 
evaluation for hemorrhoids, it is noted that the veteran has 
appealed the initial disability rating assigned for this 
disorder.  When there is disagreement with the initial 
rating assigned, separate ratings can be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

VA medical records reflect that the veteran underwent a 
hemorrhoidectomy in October 2004.  Although a June 2005 
treatment report notes that the veteran was doing fine, 
status post hemorrhoidectomy; during his June 2006 Travel 
Board hearing, however, the veteran testified that he has 
experienced instances when he is unable to control bowel 
function.  

Inasmuch as the veteran has not been afforded a VA 
examination in connection with his service connected 
hemorrhoids, the Board finds that, under the provisions of 
the VCAA, the assistance provided by VA includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-
connected hemorrhoids.  Based upon 
examination of the veteran and review of 
his medical history, the examiner should 
provide an opinion as to the current 
symptoms associated with the veteran's 
hemorrhoids.  Specifically, the examiner 
should note all relevant clinical 
findings, to include whether there are 
large or thrombotic, irreducible 
hemorrhoids with excessive redundant 
tissue and, if so, the frequency of 
recurrences; whether there is persistent 
bleeding with secondary anemia; and 
whether there are hemorrhoids with 
fissures or any other complications, to 
include fecal incontinence.

If it is determined that fecal 
incontinence is present, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
veteran's fecal incontinence is due to 
his hemorrhoids or a hemorrhoidectomy.

2.  The RO should readjudicate the issue 
on appeal.  If the benefit sought is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, 
which reflects consideration of the 
evidence that has been added to the 
record since its last adjudication, and 
afforded a reasonable opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


